Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, rendered May 10, 1960, convicting him, after a nonjury trial, of indecent exposure in violation of section 1140 of the Penal Law, and sentencing him to serve a term of three months in the New York City Workhouse. Execution of the sentence was suspended during defendant’s good behavior. Judgment reversed on the law and the facts and a new trial ordered. In our opinion, the People failed to establish beyond a reasonable doubt the willful and lewd intent required by the statute (Penal Law, § 1140). Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.